Exhibit 10.2

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
Niska Gas Storage Partners LLC, a Delaware limited liability company (the
“Company”) and Mark D. Casaday (“Employee”) effective as of May 7, 2014 (the
“Effective Date”).

 

1.                                      Employment.  During the Employment
Period (as defined in Section 4), the Company shall employ Employee, and
Employee shall serve, as Chief Operating Officer of the Company and in such
other position or positions as may be assigned by the Board of Directors
(the “Board”) of the Company from time to time.

 

2.                                      Duties and Responsibilities of Employee.

 

(a)                                 During the Employment Period (as defined
below), except as otherwise may be provided in this Agreement, Employee shall
devote Employee’s full business time, attention and reasonable best efforts to
the business of the Company and, as applicable, its subsidiaries (the Company
and its subsidiaries are collectively referred to herein as the “Company
Group”), as may be requested by the Board from time to time.  Employee’s duties
will include those lawful duties normally incidental to the
position(s) identified in Section 1, as well as such additional lawful duties as
may be reasonably assigned to Employee by the Board from time to time, which
duties may include providing services to other members of the Company Group in
addition to the Company, and which are customary for similarly situated
executives of public companies with duties similar to those assigned to
Employee.  Employee may, without violating this Agreement, (i) as a passive
investment, own less than five percent (5%) of the publicly traded securities of
any entity in such form or manner as will not require any services by Employee
in the operation of the entities in which such securities are owned, provided
that Employee is not a controlling person of, a member of a group that controls,
such entity; (ii) engage in charitable and civic activities or, with the prior
written approval of the Board, which approval will not be unreasonably withheld,
conditioned or delayed, on for-profit company boards; or (iii) engage in other
personal and passive investment activities, in each case, so long as such
interests or activities do not interfere with Employee’s ability to fulfill
Employee’s duties and responsibilities under this Agreement and are not
inconsistent with Employee’s obligations to the Company Group or competitive
with the business of the Company Group.  Notwithstanding the immediately
preceding sentence, Employee may continue to serve on the boards of the
company(ies), if any, listed on the attached Exhibit B.

 

(b)                                 Employee represents and covenants that
Employee is not the subject of or a party to any employment agreement,
non-competition covenant, nondisclosure agreement, or any other agreement,
covenant, understanding, obligation or restriction that would prohibit Employee
from executing this Agreement and fully performing Employee’s duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect the duties and responsibilities that may now or in the future be
assigned to Employee hereunder.

 

(c)                                  Employee acknowledges and agrees that
Employee owes the Company Group fiduciary duties and that the obligations
described in this Agreement are in addition to, and not in lieu of, the
obligations Employee owes the Company Group under common law.

 

--------------------------------------------------------------------------------


 

(d)                                 Employee acknowledges and agrees that the
Company’s principal offices are currently located in Calgary, Alberta and that
significant travel will be required in the course of Employee’s employment
hereunder, including to Calgary, Alberta and such other locations that the Board
determines to be appropriate from time to time.

 

3.                                      Compensation.

 

(a)                                 Base Salary.  During the Employment Period,
the Company shall pay to Employee an annualized base salary of $320,000 (the
“Base Salary”) in consideration for Employee’s services under this Agreement,
payable in equal installments in conformity with the Company’s customary payroll
practices for similarly situated employees as may exist from time to time, but
no less frequently than monthly.  The Base Salary may be reviewed and adjusted
from time to time by the Board in accordance with the Board’s normal practice.

 

(b)                                 Annual Bonus.  Employee shall be eligible
for discretionary bonus compensation with a target of 75% of Employee’s  Base
Salary for each complete fiscal year ending on March 31st that Employee is
employed by the Company hereunder (the “Annual Bonus”), to the same extent and
on the same terms as other executive employees of the Company.  Employee shall
be eligible to receive a discretionary bonus for the 2015 fiscal year (the “2015
Bonus”).  The performance targets that must be achieved in order to be eligible
for certain bonus levels shall be established by the Board each fiscal year, in
its sole discretion, and communicated to Employee within the first 90 days of
the applicable fiscal year (the “Bonus Year”); provided that such performance
targets for the Bonus Year ending March 31, 2015 shall be communicated to
Employee within 60 days after the Effective Date.  Each such Annual Bonus
(including the 2015 Bonus), if any, will be paid as soon as administratively
feasible after the Board certifies whether the applicable performance targets
for the applicable Bonus Year have been achieved, but in no event later than two
and a half months following the end of such Bonus Year; provided, however, that
if audited financial statements for the Company for a Bonus Year are not
completed on or before the 60th day following the end of such Bonus Year, then
the Annual Bonus, if any, for such Bonus Year shall be paid within 10 days after
the completion of such audited financial statements but in no event shall any
such Annual Bonus be paid later than the date that is six months following the
end of such Bonus Year.  Notwithstanding anything in this Section 3(b) to the
contrary, each Annual Bonus (including the 2015 Bonus), if any, shall not be
payable unless Employee remains continuously employed by the Company from the
Effective Date through the date on which such Annual Bonus or 2015 Bonus is
paid.

 

(c)                                  Long-Term Incentive Plan.  Employee shall
be eligible to receive awards under the Niska Gas Storage Partners LLC 2010
Long-Term Incentive Plan, the Niska Gas Storage Partners LLC Phantom Unit
Performance Plan or any other equity compensation plan that may be established
by the Company (as applicable, the “LTIP”), as determined in the sole discretion
of the Board (or any committee thereof) from time to time, which awards, if any,
shall be subject to and governed by the terms and provisions of the LTIP and the
award agreements evidencing such awards.  Employee shall be eligible for an LTIP
award for the 2015 fiscal year.  The targeted value of such awards, if any,
shall be determined in the sole discretion of the Board (or any committee
thereof) from time to time.  In exercising its discretion to grant awards under
the LTIP, the Board (and any committee thereof) shall not take into account the
Class D Units in Niska Holdings L.P. granted to Employee.

 

2

--------------------------------------------------------------------------------


 

4.                                      Term of Employment.  The initial term of
this Agreement shall be for the period beginning on the Effective Date and
ending on the third anniversary of the Effective Date (the “Initial Term”).  On
the third anniversary of the Effective Date and on each subsequent anniversary
thereafter, this Agreement shall automatically renew and extend for a period of
12 months (each such 12-month period being a “Renewal Term”) unless written
notice of non-renewal is delivered by either party to the other not less than 30
days prior to the expiration of the then-existing Initial Term or Renewal Term,
as applicable.  Notwithstanding any other provision of this Agreement,
Employee’s employment pursuant to this Agreement may be terminated at any time
in accordance with Section 7.  The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

 

5.                                      Business Expenses.  The Company agrees
to reimburse Employee for Employee’s reasonable out-of-pocket business-related
expenses actually incurred in the performance of Employee’s duties under this
Agreement, provided that Employee timely submits all documentation for such
reimbursement, as required by Company policy in effect from time to time.  Any
such reimbursement of expenses shall be made by the Company upon or as soon as
practicable following receipt of such documentation (but in any event not later
than the earlier of (i) the close of Employee’s taxable year following the
taxable year in which the expense is incurred by Employee or (ii) 30 days
following the Company’s receipt of such documentation).  In no event shall any
reimbursement be made to Employee for such expenses incurred after the date of
Employee’s termination of employment with the Company.  Employee is not
permitted to receive a payment in lieu of reimbursement under this Section 5. 
Any payments or reimbursements of any expenses provided for under this Agreement
shall be made in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
regulations and interpretive guidance issued thereunder
(collectively, “Section 409A”), including: (i) no reimbursement or payment of
any such expense shall affect Employee’s right to reimbursement of any such
expense in any other taxable year; (ii) reimbursement or payment of the expense
shall be made, if at all, promptly, but not later than the end of the calendar
year following the calendar year in which the expense was incurred; and
(iii) the right to reimbursement or payment shall not be subject to liquidation
or exchange for any other benefit; provided, that for purposes of clause
(ii) the reimbursement or payment of the expenses shall be on the earlier to
occur of the date set forth in this Agreement or the date set forth in clause
(ii).

 

6.                                      Benefits.  Employee shall be eligible to
participate in the same benefit plans and programs in which the Company’s
executive officers are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time. 
The Company shall not, however, by reason of this Section 6(a), be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such plan or policy, so long as such changes are similarly applicable to
similarly situated Company employees generally.

 

3

--------------------------------------------------------------------------------


 

7.                                      Termination of Employment.

 

(a)                                 Company’s Right to Terminate Employee’s
Employment for Cause.  The Company shall have the right to terminate Employee’s
employment hereunder at any time for “Cause.”  For purposes of this Agreement,
“Cause” shall mean:

 

(i)                                     Employee’s material breach of Sections
2, 9, 10 or 11 of this Agreement or of any other material agreement regarding
any compensatory arrangement (including any equity or incentive-based
compensation arrangement) with any member of the Company Group or any affiliate
thereof;

 

(ii)                                  Employee’s material breach of (x) any
other material written agreement with any member of the Company Group or any
affiliate thereof as in effect from time to time; (y) any policy or code of
conduct established by a member of the Company Group or any affiliate thereof as
in effect from time to time and applicable to similarly situated employees
(which includes Employee) pertaining to codes of business conduct,
discrimination and harassment, drug and alcohol testing and/or use or workplace
violence, in each case, without regard to whether such policy or code of conduct
is material; or (z) any other material policy or code of conduct established by
a member of the Company Group or any affiliate thereof as in effect from time
and applicable to similarly situated employees (which includes Employee);

 

(iii)                               the commission by Employee of gross
negligence, willful misconduct or a breach of fiduciary duty in the performance
of Employee’s duties or with respect to any member of the Company Group;

 

(iv)                              the commission by Employee of fraud, theft or
embezzlement, provided that good faith disagreements regarding reimbursable
expenses or other expenditures by Employee, or actions involving de minimis
amounts, shall not constitute acts of fraud, theft or embezzlement;

 

(v)                                 the conviction of Employee, or a plea of
nolo contendere by Employee, to any felony or state law equivalent or any crime
involving moral turpitude; or

 

(vi)                              Employee’s failure or refusal to perform
Employee’s obligations reasonably and lawfully assigned by the Board, as
determined by the Board (sitting without Employee, if applicable);

 

provided, however, that if Employee’s actions or omissions as set forth in
Section 7(a)(i), (iii) or (vi) are of such a nature that they may be cured, such
actions or omissions must remain uncured 30 days after the Company or the Board
has provided Employee written notice of the obligation to cure such actions or
omissions, which such notice must be provided by the Board within 30 days of its
initial awareness of the occurrence of Employee’s act or omission giving rise to
a potential Cause termination pursuant to Section 7(a)(i), (iii) or (vi).

 

(b)                                 Company’s Right to Terminate for
Convenience.  The Company shall have the right to terminate Employee’s
employment for convenience at any time and for any reason, or no reason at all,
upon written notice to Employee.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Employee’s Right to Terminate for Good
Reason.  Employee shall have the right to terminate Employee’s employment with
the Company at any time for “Good Reason.”  For purposes of this Agreement,
“Good Reason” shall mean:

 

(i)                                     a material diminution in Employee’s Base
Salary, which shall be deemed to have occurred if Employee’s Base Salary is
reduced by 10% or more;

 

(ii)                                  a material diminution in Employee’s
authority, duties, title or responsibilities from those in effect on the
Effective Date;

 

(iii)                               any action or inaction that constitutes a
material breach by the Company of any of its covenants or obligations under this
Agreement;

 

(iv)                              a requirement that Employee be required to
report to anyone other than the Company’s Chief Executive Officer or the Board;
or

 

(v)                                 following the establishment of the Company’s
Pennsylvania office, the relocation of the geographic location of Employee’s
principal place of employment by more than 50 miles from such Pennsylvania
office; provided, however, that in no event shall the requirement to spend
significant time at the Company’s offices in Calgary, Alberta, whether before or
after the establishment of the Company’s Pennsylvania office, be considered a
relocation of the geographic location of Employee’s principal place of
employment.

 

Notwithstanding the foregoing provisions of this Section 7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 7(c)(i), (ii),
(iii), (iv) or (v) giving rise to Employee’s termination of employment must have
arisen without Employee’s consent; (B) Employee must provide written notice to
the Board of the existence of such condition(s) within 60 days of the initial
existence of such condition(s); (C) the condition(s) specified in such notice
must remain uncorrected for 30 days following the Board’s receipt of such
written notice (the “Good Reason Cure Period”); and (D) the date of Employee’s
termination of employment must occur within 75 days after the end of the Good
Reason Cure Period.

 

(d)                                 Death or Disability.  Upon the death or
Disability of Employee, Employee’s employment with Company shall terminate with
no further obligation under this Agreement of either party hereunder, except
that Employee shall be entitled to receive all (i) accrued but unpaid Base
Salary earned by, but not paid to, Employee prior to Employee’ termination date;
(ii) any accrued, but unused, vacation as of Employee’s termination date;
(iii) any accrued or owing but not yet paid vested benefits as of Employee’s
termination date, in accordance with the governing terms of the plans,  programs
and award agreements; and (iv) any amounts owing to Employee for reimbursement
of expenses properly incurred by Employee prior to Employee’s termination date
(collectively, the “Accrued Benefits”).  Except as otherwise provided under the
terms of the applicable benefit plans, programs and award agreements, the
Accrued Benefits will be paid within 30 days following Employee’s termination
date.  For purposes of this Agreement, a “Disability” shall exist if the
physical or mental disability or

 

5

--------------------------------------------------------------------------------


 

infirmity qualifies as a long-term disability under the Company’s then
applicable long-term disability insurance policy for employees and Employee is
eligible to receive benefits under such long-term disability insurance policy,
or if no such policy is then in effect or Employee is not eligible for such
benefits, Employee is unable to perform the essential functions of Employee’s
position, with reasonable accommodation, due to an illness or physical or mental
impairment or other incapacity that continues for a period in excess of 120
days, whether or not consecutive.  The determination of whether Employee has
incurred a Disability will be made in good faith by a qualified, independent
physician selected by the Company’s then applicable long-term disability
insurance policy carrier and approved by Employee or Employee’s representatives
(which approval shall not be unreasonably withheld or delayed).  For purposes of
clarity, a Disability does not include the violation of any of the policies of
the Company including those listed in Section 7(a)(ii).

 

(e)                                  Employee’s Right to Terminate for
Convenience.  In addition to Employee’s right to terminate Employee’s employment
for Good Reason, Employee shall have the right to terminate Employee’s
employment with the Company for convenience at any time and for any other
reason, or no reason at all, upon 30 days advance written notice to the Company;
provided, however, that if Employee has provided notice to the Company of
Employee’s termination of Employee’s employment, the Company may determine, in
its sole discretion, that such termination shall be effective on any date prior
to the effective date of termination provided in such notice (and, if such
earlier date is so required, then it shall not change the basis for Employee’s
termination of employment nor be construed or interpreted as a termination of
employment pursuant to Section 7(b)).  Employee will be entitled to any Accrued
Benefits, and, except as otherwise provided under the terms of the applicable
benefit plans, programs and award agreements, the Accrued Benefits will be paid
within 30 days following Employee’s termination date.

 

(f)                                   Effect of Termination.

 

(i)                                     If Employee’s employment is terminated
by the Company without Cause pursuant to Section 7(b), or is terminated by
Employee for Good Reason pursuant to Section 7(c) and Employee: (A) executes on
or before the Release Expiration Date (as defined below), and does not revoke
within the time provided by the Company to do so, a release of all claims in a
form acceptable to the Company (which shall be substantially in the form of
release attached hereto as Exhibit A) (the “Release”); and (B) abides by
Employee’s continuing obligations under Sections 9, 10 and 11, then the Company
shall make severance payments to Employee in a total amount equal to 24 months’
worth of Employee’s Base Salary; provided, that if the Good Reason event is a
material diminution in Base Salary, then the Base Salary for this purpose shall
be the Base Salary paid to Employee immediately prior to taking into account the
material diminution in Base Salary (such total severance payments being referred
to collectively as the “Severance Payment”).  Subject to the provisions of this
Section 7(f), the Severance Payment shall be paid in substantially equal
installments on the Company’s regularly scheduled payroll dates occurring during
the 24-month period following Employee’s termination date.  Except if delay is
required pursuant to Section 7(f)(iv), subject to Section 7(f)(v), (A) the
payments of the

 

6

--------------------------------------------------------------------------------


 

Severance Payment will commence within 60 days after Employee’s termination
date, and each successive installment payment will be paid on successive payroll
dates thereafter for the remainder of such 24-month period, (B) any payments not
paid within 60 days after Employee’s termination date shall be paid in a lump
sum on the date that the installment payments commence in accordance with clause
(A) of this sentence and (C) to the extent, if any, that the aggregate amount of
such installments that would otherwise be paid pursuant to the preceding
provisions of this Section 7(f)(i) after March 15 of the calendar year following
the calendar year in which Employee’s termination date occurs (the “Applicable
March 15”) exceeds the maximum exemption amount under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid on the Applicable
March 15 (or the first business day preceding the Applicable March 15 if the
Applicable March 15 is not a business day) and such installments payable after
the Applicable March 15 shall be reduced by such excess (beginning with the
installment first payable after the Applicable March 15 and continuing with the
next succeeding installments until the aggregate reduction equals such excess). 
Employee acknowledges his understanding that if the Release is not timely
executed, and the required revocation period has not fully expired, during the
allowed time period, Employee shall not be entitled to any portion of the
Severance Payment.

 

(ii)                                  If Employee’s employment is terminated by
the Company without Cause pursuant to Section 7(b), or is terminated by Employee
for Good Reason pursuant to Section 7(c) and Employee: (A) executes on or before
the Release Expiration Date (as defined below), and does not revoke within the
time provided by the Company to do so, the Release and (B) abides by Employee’s
continuing obligations under Sections 9, 10 and 11, and Employee is eligible
for, and timely elects, health care benefit continuation coverage for Employee
(and, if applicable, Employee’s spouse and eligible dependents) under a group
health plan sponsored by the Company or any member of the Company Group pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then from the date of termination through the 18-month anniversary
thereof or such earlier date as provided in this Section 7(f)(iii), the Company
shall reimburse, on a monthly basis, Employee for the monthly premium costs paid
by Employee for such continuation coverage for himself and his eligible
dependents (the “COBRA Continuation Benefit”); provided, however, that
notwithstanding any provision of this Section 7(f)(ii) to the contrary,
Employee’s rights to the COBRA Continuation Benefit shall terminate at the time
Employee becomes eligible to be covered under a group health plan sponsored by
another employer (and Employee shall immediately notify Company in the event
that Employee and/or Employee’s dependents are so eligible).  The first payment
of the COBRA Continuation Benefit, which shall be equal to the aggregate amount
of the COBRA Continuation Benefit payable to Employee with respect to monthly
premiums paid by Employee in the 60-day period following Employee’s termination
date, shall be paid to Employee, except if delay is required pursuant to
Section 7(f)(iv),  within 60 days following Employee’s termination date and each
remaining payment, if any, of the COBRA Continuation Benefit shall be

 

7

--------------------------------------------------------------------------------


 

paid to Employee on the Company’s first regularly scheduled pay date following
the date on which each remaining monthly premium is paid.  Employee acknowledges
and agrees that it is Employee’s sole responsibility to elect and maintain COBRA
coverage and to pay the applicable premiums to be eligible for the COBRA
Continuation Benefit or any portion thereof.

 

(iii)                               If Employee’s employment is terminated by
the Company without Cause pursuant to Section 7(b), or is terminated by Employee
for Good Reason pursuant to Section 7(c), Employee will be entitled to any
Accrued Benefits, and, except as otherwise provided under the terms of the
applicable benefit plans, programs and award agreements, the Accrued Benefits
will be paid within 30 days following Employee’s termination date.

 

(iv)                              If the 60-day period referenced in
Section 7(f)(i) and (ii) spans two calendar years, then the payments under
Section 7(f)(i) and (ii) shall not commence until the second of such calendar
years to the extent that such payments constitute deferred compensation subject
to the requirements of Section 409A.  Notwithstanding anything in this Agreement
to the contrary, if required by Section 409A, if Employee is considered a
“specified employee” for purposes of Section 409A and if payment of any amounts
under this Agreement is required to be delayed for a period of six months after
separation from service pursuant to Section 409A, payment of such amounts shall
be delayed as required by Section 409A, and the accumulated amounts shall be
paid in a lump sum payment within 10 days after the end of the six-month
period.  If Employee dies during the postponement period prior to the payment of
the amounts withheld on account of Section 409A, such withheld amounts shall be
paid to the personal representative of Employee’s estate within 60 days after
the date of Employee’s death.  For purposes of Section 409A, each payment under
this Section 7(f) is a separate payment and the right to a series of installment
payments under this Section 7(f) shall be treated as a right to a series of
separate payments. For purposes of this Agreement, references to Employee’s
termination of employment shall mean, and be interpreted in accordance with,
Employee’s “separation from service” from the Company within the meaning of
Treasury Regulation Section 1.409A-1(h)(1)(ii).

 

(v)                                 Employee acknowledges Employee’s
understanding that if the Release is not timely executed, and the required
revocation period has not fully expired during the allowed time period, Employee
shall not be entitled to any portion of the Severance Payment.  As used herein,
the “Release Expiration Date” is that date that is 21 days following the date
upon which the Company delivers the Release to Employee (which shall occur no
later than seven days after Employee’s termination date) or, in the event that
such termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date.

 

8

--------------------------------------------------------------------------------


 

(vi)                              For the avoidance of doubt, the termination of
Employee’s employment upon the expiration of the then-existing Initial Term or
Renewal Term, as applicable, as a result of a non-renewal of this Agreement by
the Company pursuant to Section 4 shall not give rise to a right to the
Severance Payment.

 

(g)                                  After-Acquired Evidence.  Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that Employee is eligible to receive the Severance Payment pursuant
to Section 7(f) but, after such determination, the Company subsequently acquires
evidence or determines that: (i) Employee has materially failed to abide by
Employee’s continuing obligations under Sections 9, 10 or 11 and, if such
failure is capable of cure, has failed to remedy such failure within five
calendar days after written notice to Employee of the alleged failure; or (ii) a
Cause condition existed prior to Employee’s termination date that, had the
Company been fully aware of such condition, would have resulted in the
termination of Employee’s employment pursuant to Section 7(a), the Company shall
have the right to cease the payment of any future installments of the Severance
Payment and Employee shall be obliged to promptly return to the Company all
installments of the Severance Payment received by Employee; provided, that if
Employee is successful in the arbitration of such determination, the Company
shall pay to Employee all amounts repaid by Employee and any Severance Payments
that should have been paid to Employee under Section 7(f)(i) shall be paid
immediately following such determination (and if there remains any period
following such appeal in which amounts are owed, the payment of such amounts
shall resume).

 

8.                                      Conflicts of Interest.  Employee agrees
that Employee shall promptly disclose to the Board any actual or potential
conflict of interest involving Employee upon Employee becoming aware of such
conflict or potential conflict.  For purposes of this requirement, a conflict of
interest shall exist when Employee engages in, or plans to engage in, any
activities, associations, or interests that conflict with, or create an
appearance of a conflict with, Employee’s duties, responsibilities, authorities,
or obligations for and to the Company Group.

 

9.                                      Confidentiality.  Employee acknowledges
and agrees that, in the course of Employee’s employment with the Company and the
performance of Employee’s duties on behalf of the Company Group hereunder,
Employee will be provided with, and have access to, Confidential Information (as
defined below) of the Company Group and of third parties who have supplied such
information to the Company Group, as applicable.  In consideration of Employee’s
receipt and access to such Confidential Information and in exchange for other
valuable consideration provided hereunder, Employee agrees to comply with this
Section 9.

 

(a)                                 Employee covenants and agrees, both during
the Employment Period and thereafter that, except as expressly permitted by this
Agreement or by directive of the Board, Employee shall not disclose any
Confidential Information to any person or entity and shall not use any
Confidential Information except for the benefit of the Company Group.  Employee
acknowledges and agrees that Employee would inevitably use and disclose
Confidential Information in violation of this Section 9 if Employee were to
violate any of the covenants set forth in Section 10 below.  Employee shall use
reasonable efforts to follow all Company policies and protocols regarding the
physical security of all documents and other material containing Confidential
Information (regardless of the medium on which the Confidential Information is

 

9

--------------------------------------------------------------------------------


 

stored).  This covenant shall apply to all Confidential Information, whether now
known or later to become known to Employee during the Employment Period.

 

(b)                                 Notwithstanding Section 9(a), Employee may
make the following disclosures and uses of Confidential Information:

 

(i)                                     disclosures to other employees of the
Company Group who have a need to know the information in connection with the
business of the Company Group;

 

(ii)                                  disclosures to customers and suppliers
when, in the reasonable and good faith belief of Employee, such disclosure is in
connection with Employee’s performance of Employee’s duties under this Agreement
and is in the best interests of the Company Group;

 

(iii)                               disclosures and uses that are approved in
writing by the Board;

 

(iv)                              disclosures to a person or entity that has
(x) been retained by the Company Group to provide services to the Company Group
and (y) agreed in writing to abide by the terms of a confidentiality agreement;
or

 

(v)                                 disclosures for the purpose of complying
with any applicable laws or regulatory requirements or that Employee is legally
compelled to make by deposition, interrogatory, request for documents, subpoena,
civil investigative demand, order of a court of competent jurisdiction, or
similar process, or otherwise by law; provided, however, that, prior to any such
disclosure, Employee shall, to the extent legally permissible and practicable:

 

(A)                               provide the Board with prompt notice of such
requirements so that the Board may, at its expense, seek a protective order or
other appropriate remedy or waive compliance with the terms of this Section;

 

(B)                               consult with the Board on the advisability of
taking steps to resist or narrow such disclosure; and

 

(C)                               cooperate with the Board (at the Company’s
cost and expense) in any attempt it may make to obtain a protective order or
other appropriate remedy or assurance that confidential treatment will be
afforded the Confidential Information; and in the event such protective order or
other remedy is not obtained, Employee agrees (1) to furnish only that portion
of the Confidential Information that is required to be furnished, as advised by
written opinion of counsel to Employee, if any, and (2) to exercise (at the
Company’s cost and expense) all reasonable efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information.

 

(c)                                  Upon the expiration of the Employment
Period and at any other time upon request of the Company, Employee shall
promptly surrender and deliver to the Company all

 

10

--------------------------------------------------------------------------------


 

documents (including all electronically stored information) and all copies
thereof and all other materials of any nature containing or pertaining to all
Confidential Information in Employee’s possession, custody and control and shall
not retain any such document or other materials.  Within 10 days of any such
request, Employee shall certify to the Company in writing that all such
documents and materials have been returned to the Company.

 

(d)                                 All non-public information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during the
Employment Period (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to any member of the Company
Group’s businesses or properties, products or services (including all such
information relating to corporate opportunities, business plans, strategies for
developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or their requirements, the identity of key contacts
within customers’ organizations or within the organization of acquisition or
other prospects, or marketing and merchandising techniques, prospective names
and marks) is defined as “Confidential Information.”  Moreover, all documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
including or embodying any of such information, ideas, concepts, improvements,
discoveries, inventions and other similar forms of expression are and shall be
the sole and exclusive property of the Company Group and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement.  For purposes of this Agreement, Confidential Information
shall not include any information that (i) is or becomes generally available to
the public other than as a result of a disclosure or wrongful act of Employee or
any of Employee’s agents; (ii) was available to Employee on a non-confidential
basis before its disclosure by a member of the Company Group; or (iii) becomes
available to Employee on a non-confidential basis from a source other than a
member of the Company Group, provided, however, that such source is not bound by
a confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group.

 

10.                               Non-Competition; Non-Solicitation.

 

(a)                                 The Company shall provide Employee access to
the Confidential Information for use only during the Employment Period, and
Employee acknowledges and agrees that the Company Group will be entrusting
Employee, in Employee’s unique and special capacity, with developing the
goodwill of the Company Group, and in consideration thereof and in consideration
of the Company providing Employee with access to Confidential Information and as
an express incentive for the Company to enter into this Agreement, Employee has
voluntarily agreed to the covenants set forth in this Section 10.  Employee
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, will not cause
Employee undue hardship, and are material and substantial parts of this
Agreement intended and necessary to prevent unfair competition and to protect
the Company Group’s Confidential Information, goodwill and substantial and
legitimate business interests.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Except as otherwise permitted pursuant to
Section 10(g), Employee agrees that, during the Prohibited Period, Employee
shall not, without the prior written approval of the Board, directly or
indirectly, for himself or on behalf of or in conjunction with any other person
or entity of whatever nature:

 

(i)                                     engage in or participate within the
Market Area in competition with any member of the Company Group in any aspect of
the Business, which such prohibition shall prevent Employee from directly or
indirectly owning, managing, operating, joining, becoming an employee or
consultant of, or loaning money to or selling or leasing equipment or real
estate to or otherwise being affiliated with any person or entity engaged in, or
planning to engage in, the Business in competition, or anticipated competition,
in the Market Area, with any member of the Company Group;

 

(ii)                                  appropriate any Business Opportunity of,
or relating to, the Company Group located in the Market Area;

 

(iii)                               solicit, canvass, approach, entice or induce
any customer or supplier of any member of the Company Group to cease or lessen
such customer’s or supplier’s business with the Company Group; or

 

(iv)                              solicit, canvass, approach, entice or induce
any employee or contractor of the Company Group to terminate his, her or its
employment or engagement therewith.

 

(c)                                  Employee agrees that the covenants of
Section 10(b) shall be enforceable during the Employment Period and for a period
of six months following the termination of the Employment Period (the
“Prohibited Period”), regardless of the reason for such termination.

 

(d)                                 Because of the difficulty of measuring
economic losses to the Company Group as a result of a breach of the foregoing
covenants, and because of the immediate and irreparable damage that would be
caused to the Company Group for which it would have no other adequate remedy,
Employee agrees that the Company shall be entitled to enforce the foregoing
covenants, in the event of a breach, by injunctions and restraining orders and
that such enforcement shall not be the Company’s exclusive remedy for a breach
but instead shall be in addition to all other rights and remedies available to
the Company at law and equity.

 

(e)                                  The covenants in this Section 10 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant.  Moreover, in the event any
arbitrator or court of competent jurisdiction shall determine that the scope,
time or territorial restrictions set forth are unreasonable, then it is the
intention of the parties that such restrictions be enforced to the fullest
extent which the arbitrator or court deems reasonable, and this Agreement shall
thereby be reformed.

 

(f)                                   For purposes of this Section 10, the
following terms shall have the following meanings:

 

12

--------------------------------------------------------------------------------


 

(i)                                     “Business” shall mean the oil and gas
midstream business, including the natural gas, natural gas liquids, oil,
intermediates and refined products, marketing, storage, gathering and/or
transportation businesses (including developing, acquiring, owning, operating or
maintaining storage facilities, terminals, pipelines, gathering assets,
treatment facilities, processing facilities, blending or emulsification
facilities, handling facilities or any other midstream facilities or assets) and
any other businesses or operations that are the same or similar to those
performed by the Company and any other member of the Company Group for which
Employee provides material services during the Employment Period and.

 

(ii)                                  “Business Opportunity” shall mean any
commercial, investment or other business opportunity relating to the Business.

 

(iii)                               “Market Area” shall mean Alberta, Canada,
the Marcellus Shale region of the United States and any other location within 75
miles of any location where, during the Employment Period, any member of the
Company Group conducts the Business, or has material plans to conduct the
Business of which Employee is aware.

 

(g)                                  Notwithstanding anything else in this
Section 10 or in Section 2, Employee shall not be prohibited from pursuing or
engaging in (i) any Business Opportunity that is first identified to Employee
(A) solely in Employee’s capacity as an employee, officer or director of any
member of the Company Group or (B) solely as a result of disclosure of
information by or on behalf of any member of the Company Group to Employee, in
each case, if Employee does so with the consent of, and in conjunction with,
Niska Holdings L.P. or any other affiliate of Riverstone Holdings LLC or any
investment fund managed or advised by Riverstone Holdings LLC or any of its
affiliates (collectively, the “Parent Group”) after Employee presents such
Business Opportunity in writing to the Company and the Board provides Employee
with written notice of the Company’s intent not to pursue such Business
Opportunity or (ii) any other Business Opportunity, transaction, or commercial,
investment or business opportunity not referred to in subclause (A) or
(B) above, if Employee does so with the consent of, and in conjunction with, any
member of the Parent Group.

 

11.                               Ownership of Intellectual Property.  Employee
agrees that the Company shall own, and Employee agrees to assign and does hereby
assign, all right, title and interest (including patent rights, copyrights,
trade secret rights, mask work rights, trademark rights, and all other
intellectual and industrial property rights of any sort throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas and information authored,
created, contributed to, made or conceived or reduced to practice, in whole or
in part, by Employee during the Employment Period which either (a) relate, at
the time of conception, reduction to practice, creation, derivation or
development, to the Company Group’s businesses or actual or anticipated research
or development, or (b) were developed on any amount of the Company’s time or
with the use of any of the Company Group’s equipment, supplies, facilities or
trade secret information (all of the foregoing collectively referred to herein
as “Company Intellectual Property”), and Employee will promptly disclose all
Company Intellectual Property to the Company.  All of Employee’s works of
authorship and

 

13

--------------------------------------------------------------------------------


 

associated copyrights created during the Employment Period and in the scope of
Employee’s employment shall be deemed to be “works made for hire” within the
meaning of the Copyright Act.  Employee agrees to perform, during and after the
Employment Period, all reasonable acts deemed necessary by the Company Group to
assist the Company, at the Company’s expense, in obtaining and enforcing its
rights throughout the world in the Company Intellectual Property.  Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and
(iii) in other legal proceedings related to the Company Intellectual Property.

 

12.                               Arbitration.

 

(a)                                 Subject to Section 12(b), any dispute,
controversy or claim between Employee and the Company arising out of or relating
to this Agreement or Employee’s employment with the Company will be finally
settled by arbitration in New York, New York before, and in accordance with the
then-existing American Arbitration Association (“AAA”) Employment Arbitration
Rules.  The arbitration award shall be final and binding on both parties.  Any
arbitration conducted under this Section 12 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the then-applicable
rules of the AAA.  The Arbitrator shall expeditiously (and, if practicable,
within 90 days after the selection of the Arbitrator) hear and decide all
matters concerning the dispute.  Except as expressly provided to the contrary in
this Agreement, the Arbitrator shall have the power to (i) gather such
materials, information, testimony and evidence as the Arbitrator deems relevant
to the dispute before him or her (and each party will provide such materials,
information, testimony and evidence requested by the Arbitrator), and (ii) grant
injunctive relief and enforce specific performance.  The decision of the
Arbitrator shall be reasoned, rendered in writing, be final and binding upon the
disputing parties and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction; provided, however, that the
parties agree that the Arbitrator and any court enforcing the award of the
Arbitrator shall not have the right or authority to award punitive or exemplary
damages to any disputing party.  The parties shall each bear their respective
costs and expenses, including attorneys’ fees, incurred in connection with the
arbitration provided, however, that Employee and the Company shall each pay
one-half the cost of the arbitrator and any fees to the AAA.

 

(b)                                 Notwithstanding Section 12(a), either party
may make a timely application for, and obtain, judicial emergency or temporary
injunctive relief; provided, however, that the remainder of any such dispute
(beyond the application for emergency or temporary injunctive relief) shall be
subject to arbitration under this Section 12.

 

(c)                                  By entering into this Agreement and
entering into the arbitration provisions of this Section 12, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Nothing in this Section 12 shall prohibit a
party to this Agreement from (i) instituting litigation to enforce any
arbitration award, or (ii) joining another party to this Agreement in a
litigation initiated by a person or entity which is not a party to this
Agreement.

 

13.                               Defense of Claims.  Employee agrees that,
during the Employment Period and thereafter, upon request from the Company,
Employee shall cooperate with the Company Group in the defense of any claims or
actions that may be made by or against any member of the Company Group that
relate to Employee’s actual or prior areas of responsibility.  The Company
agrees to pay or reimburse Employee for all of Employee’s reasonable travel and
other direct expenses incurred, or reasonably incurred, to comply with
Employee’s obligations under this Section 13, provided that Employee provides
reasonable documentation of same and obtains the Company’s prior approval for
incurring such expenses.

 

14.                               Withholdings; Deductions.  The Company may
withhold and deduct from any benefits and payments made or to be made pursuant
to this Agreement (a) all federal, state, local and other taxes as may be
required pursuant to any law or governmental regulation or ruling and (b) any
deductions consented to in writing by Employee.

 

15.                               Golden Parachute Tax Provisions.  In the event
that the Company or any member of the Company Group or any affiliate thereof
undergoes a change in control, if Employee is a “disqualified individual” (as
defined in Section 280G(c) of the Code) and payments or benefits provided under
this Agreement, either alone or together with other payments or benefits which
Employee receives or is entitled to receive from the Company or any member of
the Company Group or any affiliate thereof, would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), the following
provisions shall apply:

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, the payments and benefits provided for in this
Agreement shall be either (x) reduced (but not below zero) so that the present
value of such total payments and benefits received by Employee from the Company
and the other members of the Company Group will be one dollar ($1.00) less than
three times Employee’s “base amount” (as defined in Section 280G(b)(3) of the
Code) and so that no portion of such payments and benefits received by Employee
shall be subject to the excise tax imposed by Section 4999 of the Code or
(y) paid in full, whichever produces the better net after-tax position to
Employee (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes).  The reduction of payments and
benefits hereunder, if applicable, shall be made first by reducing payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order.  The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by the Company in good
faith and in accordance with Section 409A.  If a reduced payment or benefit is
made or provided and through error or otherwise that payment or benefit, when
aggregated with other payments and benefits from the Company (or any member of
the Company Group or any affiliate thereof) used in determining whether a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Employee’s base amount, then Employee shall immediately repay such excess to the
Company upon notification that an

 

15

--------------------------------------------------------------------------------


 

overpayment has been made.  Nothing in this Section 13(a) shall require the
Company to be responsible for, or have any liability or obligation with respect
to, Employee’s excise tax liabilities under Section 4999 of the Code.

 

(b)                                 In the event that any payments or benefits
(whether payable pursuant to this Agreement or otherwise) to Employee could be
exempt from Section 280G of the Code if the shareholder approval requirements
under Section 280G(b)(5) of the Code and the Treasury regulations thereunder
were met, Employee agrees to submit to a shareholder vote any such payments or
benefits in accordance with the requirements of Section 280G of the Code and the
Treasury regulations thereunder, including undertaking any waivers required for
such vote, such that no payments or benefits, or any portion thereof, shall fail
to be tax-deductible under Section 280G of the Code or subject to an excise tax
under Section 4999 of the Code, and the Company or the applicable member of the
Company Group or affiliate thereof agrees to use reasonable best efforts to seek
to obtain such shareholder approval.  The actions of the Company or the
applicable member of the Company Group or affiliate thereof pursuant to this
provision are not intended to bind, nor shall be construed as binding, the
shareholders of the Company or any member of the Company Group or any affiliate
thereof.

 

16.                               Indemnification and Insurance.  During the
Employment Period, (a) Employee shall be entitled to indemnification in
accordance with Section 7.9 of the Second Amended and Restated Operating
Agreement of Niska Gas Storage Partners LLC dated as of April 2, 2013, as in
effect on the Effective Date; and (b) the Company shall cause Employee to be the
beneficiary of a directors’ and officers’ or similar insurance policy, which
policy shall apply to Employee on the same terms as other, similarly situated
directors or officers.  The Company will exert its commercially reasonable best
efforts to cause such insurance policy or policies referenced in the previous
sentence to provide a “tail” for the six-year period following the end of the
Employment Period, which tail shall provide continued coverage for Employee’s
acts or omissions during the Employment Period, subject to the terms of such
policy(ies).

 

17.                               Title and Headings; Construction.  Titles and
headings to Sections hereof are for the purpose of reference only and shall in
no way limit, define or otherwise affect the provisions hereof.  Any and all
Exhibits or Attachments referred to in this Agreement are, by such reference,
incorporated herein and made a part hereof for all purposes.  Unless the context
requires otherwise, all references herein to an agreement, instrument or other
document shall be deemed to refer to such agreement, instrument or other
document as amended, supplemented, modified and restated from time to time to
the extent permitted by the provisions thereof.  The word “or” as used herein is
not exclusive and is deemed to have the meaning “and/or.”  The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement, including all Exhibits attached hereto, and not to any
particular provision hereof.  Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.  The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.  Neither this
Agreement nor

 

16

--------------------------------------------------------------------------------


 

any uncertainty or ambiguity herein shall be construed or resolved against any
party hereto, whether under any rule of construction or otherwise.  On the
contrary, this Agreement has been reviewed by each of the parties hereto and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.

 

18.                               Applicable Law; Submission to Jurisdiction. 
This Agreement shall in all respects be construed according to the laws of the
State of New York without regard to its conflict of laws principles that would
result in the application of the laws of another jurisdiction.  With respect to
any claim or dispute related to or arising under this Agreement, the parties
hereby consent to the arbitration provisions of Section 12 and recognize and
agree that should any resort to a court be necessary and permitted under this
Agreement, then they consent to the exclusive jurisdiction, forum and venue of
the state and federal courts located in New York, New York.

 

19.                               Entire Agreement and Amendment.  This
Agreement (and all applicable ancillary documents referenced therein) contain
the entire agreement of the parties with respect to the matters covered herein;
moreover, this Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof.  This Agreement may be amended only by a written
instrument executed by both parties hereto.

 

20.                               Waiver of Breach.  Any waiver of this
Agreement must be executed by the party to be bound by such waiver.  No waiver
by either party hereto of a breach of any provision of this Agreement by the
other party, or of compliance with any condition or provision of this Agreement
to be performed by such other party, will operate or be construed as a waiver of
any subsequent breach by such other party or any similar or dissimilar provision
or condition at the same or any subsequent time.  The failure of either party
hereto to take any action by reason of any breach will not deprive such party of
the right to take action at any time while such breach continues.

 

21.                               Assignment.  This Agreement is personal to
Employee, and neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise transferred by Employee.  The Company may
assign this Agreement without Employee’s consent, including to any member of the
Company Group and to any successor (whether by merger, purchase or otherwise) to
all or substantially all of the equity, assets or businesses of the Company.

 

22.                               Notices.  Notices provided for in this
Agreement shall be in writing and shall be deemed to have been duly received
(a) when delivered in person or sent by facsimile transmission the number, if
applicable, set forth below, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

 

17

--------------------------------------------------------------------------------


 

If to the Company, addressed to:

 

Niska Gas Storage Partners LLC
1001 Fannin Street, Suite 2500
Houston, Texas 77002

Facsimile: 1.866.452.8832

 

With a copy to (which shall not

itself constitute notice):

 

Riverstone Holdings LLC

Attention: General Counsel

712 Fifth Avenue, 36th Floor

New York, New York 10019

Facsimile: 1.888.801.9301

 

If to Employee, addressed to:

 

Mark D. Casaday

579 Brighton Way

Phoenixville, PA 19460

 

23.                               Counterparts.  This Agreement may be executed
in any number of counterparts, including by electronic mail or facsimile, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.  Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party, but together signed by both parties hereto.

 

24.                               Deemed Resignations.  Unless otherwise agreed
to in writing by the Company and Employee prior to the termination of Employee’s
employment, any termination of Employee’s employment shall constitute: (a) an
automatic resignation of Employee as an officer of the Company and each member
of the Company Group, as applicable, (b) an automatic resignation of Employee
from the Board, as applicable; (c) if applicable, an automatic resignation of
Employee from the board of directors (or similar governing body) of any member
of the Company Group and from the board of directors (or similar governing body)
of any corporation, limited liability entity or other entity in which the
Company or any member of the Company Group holds an equity interest and with
respect to which board (or similar governing body) Employee serves as the
Company’s or such member of the Company Group’s designee or other
representative.

 

25.                               Section 409A.  Notwithstanding any provision
to the contrary, all provisions of this Agreement are intended to be construed
and interpreted to comply with Section 409A, to the extent applicable. 
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A and, if necessary, any
such provision shall be deemed amended to comply with Section 409A and the
regulations there under.  Any payments under this Agreement that may be excluded
from Section 409A either as separation

 

18

--------------------------------------------------------------------------------


 

pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible.  In no event
may Employee, directly or indirectly, designate the calendar year of a payment. 
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of this Agreement not
being in compliance with Section 409A.

 

26.                               Effect of Termination.  The provisions of
Sections 7, 9-14, 16 and 24 and those provisions necessary to interpret and
enforce them, shall survive any termination of this Agreement and any
termination of the employment relationship between Employee and the Company.

 

27.                               Third-Party Beneficiaries.  Each member of the
Company Group shall be a third-party beneficiary of Employee’s obligations under
Sections 8, 9, 10 and 11 and shall be entitled to enforce such obligations as if
a party hereto.

 

28.                               Severability.  Subject to Section 10(e), if an
arbitrator or court of competent jurisdiction determines that any provision of
this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

 [Remainder of Page Intentionally Blank;

Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed in its name and on its behalf, to be effective as of the Effective
Date.

 

 

EMPLOYEE

 

 

 

/s/ Mark D. Casaday

 

Mark D. Casaday

 

 

 

 

 

COMPANY

 

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

 

Name:

Jason A. Dubchak

 

 

Title:

Vice President, General Counsel and Corporate Secretary

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

(MARK D. CASADAY)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
May 7, 2014, by and among Mark D. Casaday (“Employee”) and Niska Gas Storage
Partners LLC, a Delaware limited liability company (the “Company”).  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Employment Agreement.

 

1.                                      For good and valuable consideration,
including the Company’s provision of certain severance payments to Employee in
accordance with Section 7(f) of the Employment Agreement, Employee hereby
releases, discharges and forever acquits each member of the Company Group and
their respective Affiliates (each as defined in the Employment Agreement) and
subsidiaries and the past, present and future stockholders, officers, members,
partners, directors, managers, employees, agents, attorneys, heirs,
representatives, successors and assigns of the foregoing, in their personal and
representative capacities, as well as all employee benefit plans maintained by
any member of the Company Group or any of their respective Affiliates and all
fiduciaries and administrators of any such plans, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and hereby waives, subject to the limitations in Paragraph 2 of this
Agreement, any and all claims, damages, or causes of action related to
Employee’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter occurring on
or prior to the date of this Agreement including, without limitation, (i) any
alleged violation through the date of this Agreement of:  (A) the Age
Discrimination in Employment Act of 1967, as amended (including as amended by
the Older Workers Benefit Protection Act); (B) Title VII of the Civil Rights Act
of 1964, as amended; (C) the Civil Rights Act of 1991; (D) Sections 1981 through
1988 of Title 42 of the United States Code, as amended; (E) the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (F) the
Immigration Reform Control Act, as amended; (G) the Americans with Disabilities
Act of 1990, as amended; (H) the National Labor Relations Act, as amended;
(I) the Occupational Safety and Health Act, as amended; (J) the Family and
Medical Leave Act of 1993; (K) any federal, state or local anti-discrimination
or anti-retaliation law; (L) any federal, state or local wage and hour law;
(M) any other local, state or federal law, regulation or ordinance; and (N) any
public policy, contract, tort, or common law claim; (ii) any allegation for
costs, fees, or other expenses including attorneys’ fees incurred in, or with
respect to, a Released Claim; (iii) any and all rights, benefits or claims
Employee may have under any employment contract, incentive compensation plan or
equity-based compensation plan with any Company Party or to any ownership
interest in any Company Party except as expressly provided in the Employment
Agreement or below; and (iv) any claim for severance benefits of any kind not
expressly set forth in Section 7(f) of the Employment Agreement (collectively,
the “Released Claims”).  In no event shall the Released Claims include (a) any
claim which arises after the date Employee executes this Agreement, (b) any
claim to vested benefits under an employee benefit plan of any Company Party,
(c) any claims for contractual severance payments under Section 7(f) of the
Employment Agreement, (d) Employee’s rights to indemnification and insurance
coverage under Section 16 of the Employment Agreement, (e) Employee’s right to
indemnification to the fullest extent provided under applicable law or the
Second Amended and Restated Operating Agreement of Niska Gas

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

Storage Partners LLC dated as of April 2, 2013, as amended, restated and
otherwise supplemented from time to time, in each case to the extent that such
indemnification right relates to a claim made prior to the date that Employee
executes this Agreement, but is not finally resolved as of the date of this
Agreement, or a claim that is made on or after the date that Employee executes
this Agreement, or (f) any claims to rights in any equity held by Employee as of
the time that Employee executes this Agreement, including any Class D Units in
Niska Holdings L.P.  This Agreement is not intended to indicate that any such
claims exist or that, if they do exist, they are meritorious.  Rather, Employee
is simply agreeing that, in exchange for the consideration recited in the first
sentence of this paragraph, any and all potential claims of this nature that
Employee may have against the Company Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived.  By signing this
Agreement, Employee is bound by it.  Anyone who succeeds to Employee’s rights
and responsibilities, such as heirs or the executor of Employee’s estate, is
also bound by this Agreement.  This release also applies to any claims brought
by any person or agency or class action under which Employee may have a right or
benefit.  Further, notwithstanding the release of liability contained herein,
nothing in this Agreement prevents Employee from filing any non-legally waivable
claim (including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; provided, however, that Employee understands
and agrees that Employee is waiving the right to recover monetary damages or
personal relief or recovery as a result of such EEOC or comparable state or
local agency proceeding or subsequent legal actions.  THIS RELEASE INCLUDES
MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE)
OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

 

2.                                      The Company agrees that nothing in this
Agreement prevents or prohibits Employee from making any disclosure of relevant
and necessary information or documents in connection with any charge, action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process.  The Company acknowledges that the EEOC and comparable state
or local agencies have the authority to carry out their statutory duties by
investigating charges, issuing determinations, and filing lawsuits in Federal or
state court in their own name, or taking any action authorized by the EEOC or
comparable state or local agencies.  Employee retains the right to communicate
with the EEOC and comparable state or local agencies and such communication can
be initiated by Employee or in response to the government and such right is not
limited by any non-disparagement claims.  The Company agrees that communication
with employees plays a critical role in the EEOC’s enforcement process because
employees inform the agency of employer practices that might violate the law. 
For this reason, Employee’s right to communicate with the EEOC is a right that
is protected by federal law and this Agreement does not prohibit or interfere
with those rights.

 

3.                                      Employee agrees, subject to the
limitations in Paragraph 2 of this Agreement, not to bring or join any lawsuit
against any of the Company Parties in any court relating to any of the Released
Claims.  Employee represents and warrants that Employee has not filed any
claims, complaints, charges or lawsuits against any of the Company Parties with
any governmental agency or with any state or federal court or arbitrator for, or
with respect to, a matter, claim, or incident that occurred or arose out of one
or more occurrences that took place on or prior to the

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

date hereof.  Employee further represents and warrants that he has made no
assignment, sale, delivery, transfer or conveyance of any rights Employee has
asserted or may have against any of the Company Parties to any person or entity,
in each case, with respect to any Released Claims.

 

4.                                      By executing and delivering this
Agreement, Employee expressly acknowledges that:

 

(a)                                 Employee has carefully read this Agreement;

 

(b)                                 Employee has had at least [21] [45] days to
consider this Agreement before the execution and delivery hereof to the Company
[Add if 45-day period applies: , and Employee acknowledges that attached to this
Agreement are (i) a list of the positions and ages of those employees selected
for termination (or participation in the exit incentive or other employment
termination program); (ii) a list of the ages of those employees not selected
for termination (or participation in such program); and (iii) information about
the unit affected by the employment termination program of which Employee’s
termination was a part, including any eligibility factors for such program and
any time limits applicable to such program];

 

(c)                                  Employee has been and hereby is advised in
writing to discuss this Agreement with an attorney of Employee’s choice and
Employee has had adequate opportunity to do so prior to executing this
Agreement;

 

(d)                                 Employee fully understands the final and
binding effect of this Agreement; the only promises made to Employee to sign
this Agreement are those stated in the Employment Agreement and herein; and
Employee is signing this Agreement knowingly, voluntarily and of Employee’s own
free will, and Employee understands and agrees to each of the terms of this
Agreement; and

 

(e)                                  With the exception of any sums that
Employee may be owed pursuant to Section 7(f) of the Employment Agreement,
Employee has been paid all wages and other compensation to which Employee is
entitled under the Employment Agreement and received all leaves (paid and
unpaid) to which Employee was entitled during the Employment Period (as defined
in the Employment Agreement).

 

Notwithstanding the initial effectiveness of this Agreement, Employee may revoke
the delivery (and therefore the effectiveness) of this Agreement within the
seven-day period beginning on the date Employee delivers this Agreement to the
Board of Directors of the Company (such seven day period being referred to
herein as the “Release Revocation Period”).  To be effective, such revocation
must be in writing signed by Employee and must be received by the Board of
Directors of the Company before 11:59 p.m., Eastern time, on the last day of the
Release Revocation Period.  If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio.  No consideration shall be paid if this
Agreement is revoked by Employee in the foregoing manner.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

Executed on this                        day of                           ,
              .

 

 

 

 

 

Mark D. Casaday

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CURRENT BOARD POSITIONS

 

None.

 

EXHIBIT B-1

--------------------------------------------------------------------------------